DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims and remarks received on12/22/21, the examiner finds the amendments and the arguments persuasive and the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Conklin on 1/7/22.

The claims have been amended.  A complete listing follows:

1. (Previously Presented) A holder for supporting one or more containers of fluid, the holder comprising:
a bottom wall comprising a first electrically nonconductive portion and a first electrically conductive metal coating (i) affixed to an outer surface of the first electrically nonconductive portion, (ii) forming an outer surface of the bottom wall, and (iii) for connection to an electrical ground or voltage source;
a top surface defining one or more openings;
one or more receptacles, wherein each receptacle of the one or more receptacles extends from an opening of the one or more openings towards the bottom wall, and wherein each receptacle is configured to receive at least one container of the one or more containers;

an RFID tag affixed to an electrically non-conductive surface of the holder.

2. (Canceled)

3. (Canceled) 

4. (Previously Presented) The holder of claim 1, wherein the first electrically nonconductive portion of the bottom wall and the second the electrically nonconductive portion of the at least one of the first and second side walls each comprise an electrically non-conductive plastic.

5. (Canceled)

6. (Canceled)

7. (Currently Amended) The holder of claim 1, wherein the first electrically conductive metal coating of the bottom wall and the second electrically conductive metal coating of the at least one of the first and second side walls are both made of either aluminum or copper 

8-11. (Canceled)

12. (Previously Presented) The holder of claim 1, wherein the one or more receptacles include multiple receptacles.

13. (Previously Presented) The holder of claim 1, wherein the first electrically nonconductive portion of the bottom wall includes an inner surface, and each receptacle of the one or more 

14-130. (Canceled)

131. (Previously Presented) The holder of claim 1, wherein the second electrically conductive metal coating of the at least one of the first and second side walls covers about 20% to about 30% of a vertical height of the second electrically nonconductive portion of the at least one of the first and second side walls.

132. (Previously Presented) The holder of claim 1, wherein the second electrically conductive metal coating of the at least one of the first and second side walls covers substantially the entirety of the second electrically nonconductive portion of the at least one of the first and second side walls.

133. (Previously Presented) The holder of claim 1, wherein the second electrically conductive metal coating of the at least one of the first and second side walls has a thickness between about 0.5 mils and about 2.0 mils.

134. (Previously Presented) The holder of claim 1, wherein the first electrically conductive metal coating of the bottom wall has a thickness between about 0.5 mils to about 2.0 mils.

135. (Previously Presented) The holder of claim 1, wherein the first and second electrically nonconductive portions comprise the same material.

136. (Previously Presented) The holder of claim 1, wherein the first and second electrically conductive metal coatings comprise the same metal. 

137. (Canceled) 

138. (Previously Presented) The holder of claim 1, wherein:
the first electrically conductive metal coating of the bottom wall has a thickness between about 0.5 mils to about 2.0 mils; 

the first and second electrically nonconductive portions comprise the same material; and
the first and second electrically conductive metal coatings comprise the same metal.

139. (Previously Presented) The holder of claim 138, wherein the second electrically conductive metal coating of the at least one of the first and second side walls covers about 20% to about 30% of a vertical height of the second electrically nonconductive portion of the at least one of the first and second side walls.

140. (Previously Presented) The holder of claim 138, wherein the second electrically conductive metal coating of the at least one of the first and second side walls covers substantially the entirety of the second electrically nonconductive portion of the at least one of the first and second side walls.


Allowable Subject Matter
Claims 1, 4, 7, 12-13, 131-136, 138-140 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a holder for supporting one or more containers of fluid, the holder having: a bottom wall having a first electrically nonconductive portion and a first electrically conductive metal coating (i) affixed to an outer surface of the first electrically nonconductive portion, (ii) forming an outer surface of the bottom wall, and (iii) for connection to an electrical ground or voltage source; a top surface defining one or more openings; one or more receptacles, wherein each receptacle of the one or more receptacles extends from an opening of the one or more openings towards the bottom wall, and wherein each receptacle is configured to receive at least one container of the one or more containers; first and second side walls, wherein the one or more receptacles are between the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798